internal_revenue_service number info release date date cc psi 1-genin-155241-01 uilc we are responding to correspondence submitted on your behalf by c p a requesting late s_corporation relief under revproc_97_48 in order to establish as the effective year for your s_corporation_election the information submitted explains that automatic relief was denied by the internal_revenue_service because your account fails to reflect an extension for your tax_return although your accountant asserts that an extension was filed for the tax_return the irs has no record of receiving it if your accountant produces proof of filing eg a certified mail receipt your extension we might be able to assist you in obtaining late s_corporation relief pursuant to revproc_97_48 if proof of properly filing the extension is unavailable you must follow the private_letter_ruling process described below in order for us to consider your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a ruling are set out in revproc_2001_1 copy enclosed in addition a proper user_fee must be submitted along with your request the fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if your business qualifies for the reduced fee your request must include a statement certifying gross_income otherwise you will be billed the higher fee please format your ruling_request as shown in appendix b of revproc_2001_1 if you decide to submit a ruling_request please provide documents supporting your intention to be an s_corporation and include the proper user_fee please refer your package to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
